THREADGILL, Acting Chief Judge.
Lawrence L. Morse, the husband in this marital dissolution case, challenges a final order, which he contends erroneously denies his motion to set aside a mediated settlement agreement and improperly awards the wife, Mary L. Morse, attorney’s fees relative to his motion. We affirm the denial of the motion without discussion. We decline to review the trial court’s determination on the issue of attorney’s fees, however, as the order merely establishes the wife’s entitlement thereto and does not otherwise set the amount of the fees. See Ritter v. Ritter, 690 So.2d 1372, 1376 (Fla. 2d DCA 1997). The husband’s challenge to fees is therefore dismissed, because that portion of the order which addresses fees is nonfinal and nonappealable. See id.
Affirmed in part, dismissed in part.
ALTENBERND, J., concurs.
FULMER, J., concurs specially with an opinion in which ALTENBERND, J., concurs.